434 So. 2d 978 (1983)
Irving GOLDEN, Appellant,
v.
Faith GOLDEN, Appellee.
No. 82-786.
District Court of Appeal of Florida, Third District.
June 28, 1983.
Rehearing Denied August 10, 1983.
Goodwin, Ryskamp, Welcher & Carrier and Kenneth Ryskamp, Miami, for appellant.
Cypen & Cypen and Myles Cypen, Miami Beach, for appellee.
Before BARKDULL, FERGUSON and JORGENSON, JJ.
FERGUSON, Judge.
The central issue presented for our consideration is whether the opening of a bank account in the name of a minor, in the manner prescribed by the Uniform Gifts to Minors Act, Sections 710.01-710.10, Florida Statutes (1981), creates a conclusive presumption of donative intent.
The issue appears to be one of first impression in this state. Appellant has presented two cases, and we have found no others, which have construed the UGMA on this point  Gordon v. Gordon, 70 A.D.2d 86, 419 N.Y.S.2d 684 (App.Div. 1979), aff'd 52 N.Y.2d 773, 417 N.E.2d 1009, 436 N.Y.S.2d 621 (1980) and Jacobs v. Jacobs, 128 Cal. App. 3d 273, 180 Cal. Rptr. 234 (Ct.App. 1982). Both courts held that even where a bank account is opened in a manner which satisfies the UGMA, there is no absolute bar to the introduction of extrinsic evidence to show fraud or mistake, or to otherwise demonstrate a contrary intent. We are persuaded by those holdings, and adopt the same as the law of this case.
The question of law aside, we find sufficient evidence in the record to support *979 the trial court's finding that appellant intended a gift at the time the various accounts were established. We agree that the testimony of appellant, an attorney and businessman, to the effect that no gift was intended, was insufficient to rebut the presumptive force created by compliance with the UGMA procedure. See Gordon v. Gordon, 419 N.Y.S.2d at 689.
The resolution of factual conflicts by a trial judge in a nonjury case will not be set aside on review unless totally unsupported by competent substantial evidence. Laufer v. Norma Fashions, Inc., 418 So. 2d 437 (Fla. 3d DCA 1982); Green v. Hartley Realty Corp., 416 So. 2d 50 (Fla. 3d DCA 1982).
Affirmed.